Order of the Supreme Court, Bronx County, entered on October 17, 1975, granting summary judgment, striking appellant’s answer and referring the action to a Referee to ascertain the amount due respondents, unanimously affirmed, with $60 costs and disbursements to respondents. In this action to foreclose a first mortgage, defendant-appellant, holder of a second mortgage, opposed respondent’s motion for summary judgment alleging that certain participants in the first mortgage engaged in a scheme to defraud appellant. A review of the record discloses no facts upon which this claim of fraud can rest. Therefore, the court below properly granted the motion for summary judgment in finding "no facts presented in opposition” to the motion. Concur —Murphy, J. P., Lupiano, Birns, Silverman and Lane, JJ.